



Plantronics, Inc.


Executive Incentive Plan


1.     Purposes of the Plan. The Plan is intended to increase shareholder value
and the success of the Company by motivating key executives (1) to perform to
the best of their abilities, and (2) to achieve the Company's objectives. The
Plan's goals are to be achieved by providing such executives with incentive
awards based on the achievement of goals relating to the performance of the
Company. The Plan is intended to permit the payment of bonuses that may qualify
as performance-based compensation under Code Section 162(m).


2.
Definitions.

(a)“Affiliate” means any corporation or other entity (including, but not limited
to, partnerships and joint ventures) controlled by the Company.
(b)“Award” means, with respect to each Participant, the award determined
pursuant to Section 4(a) below for a Performance Period. Each Award is
determined by a Payout Formula for a Performance Period, subject to the
Committee’s authority under Section 4(a) to eliminate or reduce the Award
otherwise payable. For purposes of applying the Maximum Award limitation, the
Award will be deemed to have been determined on the last day of the applicable
Performance Period, so that if there are multiple Performance Periods ending in
a particular Fiscal Year, in no event may the Awards with respect to all such
Performance Periods in the aggregate exceed the Maximum Award.
(c)“Base Salary” means as to any Performance Period, the Participant’s
annualized salary rate on the last day of the Performance Period. Such Base
Salary shall be before both (a) deductions for taxes or benefits, and
(b) deferrals of compensation pursuant to Company-sponsored plans.
(d)“Board” means the Board of Directors of the Company.
(e)“Change of Control” means:
(i)Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act of 1934, as amended) becomes the “beneficial owner” (as defined in
Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities;
(ii)The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;
(iii)A change in the composition of the Board occurring within a two (2)-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who either (A) are
directors as of the effective date of the Plan, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or
(iv)The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.
(f)“Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated thereunder, and any comparable
provision of any future legislation or regulation amending, supplementing or
superseding such section or regulation.
(g)“Committee” means the Compensation Committee of the Board, or a sub-committee
of the Compensation Committee, which shall, with respect to payments hereunder
intended to qualify as performance-based compensation under Code Section 162(m),
consist solely of two or more members of the Board who are not employees of the
Company and who otherwise qualify as “outside directors” within the meaning of
Section 162(m).
(h)“Company” means Plantronics, Inc. or any of its subsidiaries (as such term is
defined in Code Section 424(f)).
(i)“Determination Date” means the latest possible date that will not jeopardize
a Target Award or Award’s qualification as Performance-Based Compensation.
(j)“Disability” means a permanent and total disability determined in accordance
with uniform and nondiscriminatory standards adopted by the Committee from time
to time.
(k)“Employee” means any employee of the Company or of an Affiliate, whether such
employee is so employed at the time the Plan is adopted or becomes so employed
subsequent to the adoption of the Plan.
(l)“Fiscal Year” or “Plan Year” means a fiscal year of the Company.
(m)“Maximum Award” means as to any Participant for all Performance Periods
ending during any Fiscal Year, $5,000,000.
(n)“Participant” means an eligible executive or key employee of the Company
participating in the Plan for a Performance Period.





--------------------------------------------------------------------------------





(o)“Payout Formula” means as to any Performance Period, the formula or payout
matrix established by the Committee pursuant to Section 3(f) in order to
determine the Awards (if any) to be paid to Participants. The formula or matrix
may differ from Participant to Participant.
(p)“Performance-Based Compensation” means compensation that is intended to
qualify as "performance-based compensation" within the meaning of Section
162(m).
(q)“Performance Goals” means the goal(s) (or combined goal(s)) determined by the
Committee (in its discretion) to be applicable to a Participant with respect to
an Award. As determined by the Committee, the Performance Goals applicable to an
Award may provide for a targeted level or levels of achievement using one or
more of the following measures: stock price, revenue, profit, bookings, cash
flow, customer development, customer retention, customer satisfaction, sales
channel retention, sales channel satisfaction, sales channel development,
associate retention, associate satisfaction, associate development, net
bookings, net income, net profit, operating cash flow, operating expenses, total
earnings, earnings per share, diluted or basic, earnings per share from
continuing operations, diluted or basic, earnings before interest and taxes,
earnings before interest, taxes, depreciation and amortization, pre-tax profit,
net asset turnover, asset utilization, inventory turnover, capital expenditures,
net earnings, operating earnings, gross or operating margin, profit margin,
debt, working capital, return on equity, return on net assets, return on total
assets, return on capital, return on investment, return on sales, net or gross
sales, market share, economic value added, cost of capital, change in assets,
technical development, expense reduction levels, debt reduction, productivity,
new product introductions, delivery performance, implementation or improvement
of new or existing business systems, individual objectives, and total
stockholder return. Any criteria used may be (A) measured in absolute terms,
(B) measured in terms of growth, (C) compared to another company or companies,
(D) measured against the market as a whole and/or according to applicable market
indices, (E) measured against the performance of the Company as a whole or a
segment of the Company and/or (F) measured on a pre-tax or post-tax basis (if
applicable). Further, any Performance Goals may be used to measure the
performance of the Company as a whole or a business unit or other segment of the
Company, or one or more product lines or specific markets and may be measured
relative to a peer group or index. Prior to the Determination Date, the
Committee will determine whether any significant element(s) will be included in
or excluded from the calculation of any Performance Goal with respect to any
Participant. In all other respects, Performance Goals will be calculated in
accordance with the Company’s financial statements, generally accepted
accounting principles, or under a methodology established by the Committee prior
to or at the time of establishing Performance Goals for a Performance Period and
which is consistently applied with respect to a Performance Goal in the relevant
Performance Period. In addition, the Committee will adjust any performance
criteria, Performance Goal or other feature of a Target Award that relates to or
is wholly or partially based on the number of, or the value of, any stock of the
Company, to reflect any stock dividend or split, repurchase, recapitalization,
combination, or exchange of shares or other similar changes in such stock.
(r)“Performance Period” means any period, as determined by the Committee in its
sole discretion.
(s)“Plan” means this Executive Incentive Plan, as amended and restated, as set
forth in this instrument and as hereafter amended from time to time.
(t)“Section 162(m)” means Code Section 162(m), or any successor to
Section 162(m), as that Section may be interpreted from time to time by the
Internal Revenue Service, whether by regulation, notice or otherwise.
(u)“Target Award” means the target award payable under the Plan to a Participant
for the Performance Period, expressed as a percentage of his or her Base Salary
or a specific dollar amount, as determined by the Committee in accordance with
Section 3(e).
(v)Termination of Employment” means a cessation of the employee-employer
relationship between an Employee and the Company or an Affiliate for any reason,
including, but not by way of limitation, a termination by resignation,
discharge, death, Disability, retirement, or the disaffiliation of an Affiliate,
but excluding any such termination where there is a simultaneous reemployment by
the Company or an Affiliate.


3.     Plan Administration.


(a)Committee Administration. The Committee shall be responsible for the general
administration and interpretation of the Plan and for carrying out its
provisions. Subject to the requirements for qualifying compensation as
Performance-Based Compensation, the Committee may delegate specific
administrative tasks to Company employees or others as appropriate for proper
administration of the Plan. Subject to the limitations on Committee discretion
imposed under Section 162(m), the Committee shall have such powers as may be
necessary to discharge its duties hereunder, including, but not by way of
limitation, the following powers and duties, but subject to the terms of the
Plan:
(i)discretionary authority to construe and interpret the terms of the Plan, and
to determine eligibility, Awards and the amount, manner and time of payment of
any Awards hereunder;
(ii)to prescribe forms and procedures for purposes of Plan participation and
distribution of Awards; and
(iii)to adopt rules, regulations and bylaws and to take such actions as it deems
necessary or desirable for the proper administration of the Plan.
(b)Committee Determinations. Any rule or decision by the Committee that is not
inconsistent with the provisions of the Plan shall be conclusive and binding on
all persons, and shall be given the maximum deference permitted by law.





--------------------------------------------------------------------------------





(c)Eligibility. The employees eligible to participate in the Plan for a given
Performance Period shall be executive officers and other key employees of the
Company who are designated by the Committee in its sole discretion. No person
shall be automatically entitled to participate in the Plan.
(d)Performance Goal Determination. The Committee, in its sole discretion, shall
establish the Performance Goals for each Participant for the Performance Period.
Such Performance Goals shall be set forth in writing prior to the Determination
Date.
(e)Target Award Determination. The Committee, in its sole discretion, shall
establish a Target Award for each Participant. Each Participant’s Target Award
shall be determined by the Committee in its sole discretion, and each Target
Award shall be set forth in writing prior to the Determination Date.
(f)Determination of Payout Formula or Formulae. On or prior to the Determination
Date, the Committee, in its sole discretion, shall establish a Payout Formula or
Formulae for purposes of determining the Award (if any) payable to each
Participant. Each Payout Formula shall (a) be set forth in writing prior to the
Determination Date, (b) be based on a comparison of actual performance to the
Performance Goals, (c) provide for the payment of a Participant’s Target Award
if the Performance Goals for the Performance Period are achieved, and
(d) provide for an Award greater than or less than the Participant’s Target
Award, depending upon the extent to which actual performance exceeds or falls
below the Performance Goals, as determined by the Committee. Notwithstanding the
preceding, in no event shall a Participant’s Award for any Fiscal Year exceed
the Maximum Award.


4.     Determination of Awards; Award Payment.


(a)Determination and Certification. After the end of each Performance Period,
the Committee shall certify in writing (which may be by approval of the minutes
in which the certification was made) the extent to which the Performance Goals
applicable to each Participant for the Performance Period were achieved or
exceeded. The Award for each Participant shall be determined by applying the
Payout Formula to the level of actual performance that has been certified by the
Committee. Notwithstanding any contrary provision of the Plan, the Committee, in
its sole discretion, may eliminate or reduce the Award payable to any
Participant below that which otherwise would be payable under the Payout
Formula, (b) determine what Award, if any, will be paid in the event of a
Termination of Employment as the result of a Participant’s death or Disability
or upon a Change of Control or in the event of a Termination of Employment
following a Change of Control prior to the end of the Performance Period, and
(c) determine what Award, if any, will be paid in the event of a Termination of
Employment other than as the result of the Participant’s death or Disability
prior to a Change of Control and prior to the end of the Performance Period to
the extent an Award would have otherwise been earned had the Participant
remained employed through the end of the Performance Period.
(b)Continued Employment. Unless the Committee provides otherwise in writing, and
subject to the terms and conditions of the Plan, a Participant must remain
employed through the end of a Performance Period to earn an Award.
(c)Right to Receive Payment. Each Award under the Plan shall be paid solely from
the general assets of the Company. Nothing in this Plan shall be construed to
create a trust or to establish or evidence any Participant’s claim of any right
to payment of an Award other than as an unsecured general creditor with respect
to any payment to which he or she may be entitled.
(d)Form of Distributions. The Company shall distribute all Awards to the
Participant in cash in a single lump sum unless otherwise deferred in accordance
with Section 3(f).
(e)Timing of Distributions. Subject to Section 3(f) below, the Company shall
distribute amounts payable to Participants as soon as is practicable following
the determination and written certification of the Award for a Performance
Period, but in no event later than the later of (i) March 15 of the year
following the year in which the Award has been earned and is no longer subject
to a substantial risk of forfeiture, or (ii) the fifteenth day of the third
month of the Fiscal Year following the Fiscal Year during which the
Participant’s Award has been earned and is no longer subject to a substantial
risk of forfeiture.
(f)Deferral. The Committee may permit Participants to elect to defer payment of
their Awards in a manner satisfying the requirements of Code Section 409A.
(g)Payment in the Event of Death. If a Participant dies prior to the payment of
an Award earned by him or her prior to death for a prior Performance Period, the
Award shall be paid to his or her estate.
(h)Compensation Recovery Policy. The Committee, in its sole discretion, may
require a Participant to forfeit, return or reimburse to the Company all or a
portion of any Award received in accordance with any then-effective Company
compensation clawback or recovery policy, as may be established or amended from
time to time. Any such policy generally shall be intended to apply substantially
equally to all officers of the Company, except as the Committee (or the Board or
a committee of the Board, as determined by the Board), in its discretion,
determines is reasonably necessary or appropriate to comply with applicable
laws.


5.     Term of Plan. The Plan shall first apply to the 2018 Plan Year and all
subsequent Plan Years, unless it is not approved at the 2017 annual meeting of
the Company’s stockholders, in which case it shall terminate. Once approved by
the Company’s stockholders, the Plan shall continue until the earlier of (i) the
five (5) year anniversary of its approval date at the 2017 annual meeting of the
Company’s stockholders, or (ii) the date it is terminated under Section 6 of the
Plan.







--------------------------------------------------------------------------------





6.     Amendment and Termination of the Plan. The Committee may amend, modify,
suspend or terminate the Plan, in whole or in part, at any time, including the
adoption of amendments deemed necessary or desirable to correct any defect or to
supply omitted data or to reconcile any inconsistency in the Plan or in any
Award granted hereunder; provided, however, that no amendment, alteration,
suspension or discontinuation shall be made which would (i) impair any payments
to Participants made prior to such amendment, modification, suspension or
termination, unless the Committee has made a determination that such amendment
or modification is in the best interests of all persons to whom Awards have
theretofore been granted; provided further, however, that in no event may such
an amendment or modification result in an increase in the amount of compensation
payable pursuant to such Award or (ii) cause compensation that is, or may
become, payable here-under to fail to qualify as Performance-Based Compensation.
To the extent necessary or advisable under applicable law, including Section
162(m), Plan amendments shall be subject to shareholder approval. At no time
before the actual distribution of funds to Participants under the Plan shall any
Participant accrue any vested interest or right whatsoever under the Plan except
as otherwise stated in this Plan.


7.     Withholding. Distributions pursuant to this Plan shall be subject to all
applicable federal, state and local tax and withholding requirements.


8.     At-Will Employment. No statement in this Plan should be construed to
grant any employee an employment contract of fixed duration or any other
contractual rights, nor should this Plan be interpreted as creating an implied
or an expressed contract of employment or any other contractual rights between
the Company and its employees. The employment relationship between the Company
and its employees is terminable at-will. This means that an employee of the
Company may terminate the employment relationship at any time and for any reason
or no reason. For purposes of the Plan, transfer of employment of a Participant
between the Company and any one of its Affiliates (or between Affiliates) shall
not be deemed a Termination of Employment.


9.     Successors. All obligations of the Company under the Plan, with respect
to awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.


10.     Section 409A. It is intended that all bonuses payable under this Plan
will be exempt from the requirements of Code Section 409A pursuant to the
“short-term deferral” exemption or, in the alternative, will comply with the
requirements of Code Section 409A so that none of the payments and benefits to
be provided under this Plan will be subject to the additional tax imposed under
Code Section 409A, and any ambiguities or ambiguous terms herein shall be
interpreted to so comply or be exempt. Each payment and benefit payable under
this Plan is intended to constitute a separate payment for purposes of Section
1.409A-2(b)(2) of the Treasury Regulations. The Company may, in good faith and
without the consent of any Participant, make any amendments to this Plan and
take such reasonable actions which it deems necessary, appropriate or desirable
to avoid imposition of any additional tax or income recognition under Code
Section 409A prior to actual payment to the Participant. However, unless
explicitly determined otherwise in writing by the Committee, in no event will
the Company or any Affiliate pay or reimburse any Participant for any taxes or
other costs that may be imposed on the Participant as a result of Code
Section 409A or any other section of the Code or other tax rule or regulation.


11.     Indemnification.  Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any award, and (b) from any and all amounts
paid by him or her in settlement thereof, with the Company’s approval, or paid
by him or her in satisfaction of any judgment in any such claim, action, suit,
or proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, by contract, as a matter of law, or otherwise, or under
any power that the Company may have to indemnify them or hold them harmless.


12.     Nonassignment. The rights of a Participant under this Plan shall not be
assignable or transferable by the Participant except by will or the laws of
intestacy or to the limited extent permitted by Section 12 of the Plan. All
rights with respect to an award granted to a Participant shall be available
during his or her lifetime only to the Participant.


13.     Beneficiary Designations. If permitted by the Committee, a Participant
under the Plan may name a beneficiary or beneficiaries to whom any vested but
unpaid Award shall be paid in the event of the Participant’s death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Committee. In the
absence of any such designation, any vested benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate.







--------------------------------------------------------------------------------





14.     Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.


15.     Governing Law. The Plan shall be governed by the laws of the State of
California.











